UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7361


MOMOLU V.S. SIRLEAF,

                Plaintiff - Appellant,

          v.

DAVID ROBINSON, Chief of Operations, VDOC, sued individually
and in official capacity; WALL, Prison Chaplin, GRCC, in
official and individual capacity; HAROLD CLARK, Director,
VADOC, in his official and individual capacity; EDDIE PEARSON,
Warden, GRCC, in his official and individual capacity;
CAROLINE PARKER, Warden, GRCC, in her official and individual
capacity; D. WILMOUTH, Warden, GRCC, in his official and
individual capacity; VARGO, Warden, GRCC, in her official and
individual capacity; KEEFE, GRCC, in his official and
individual capacity; COLONEL JARRATT, Supervising Guard,
GRCC/VADOC, in his official and individual capacity; GRACE,
GRCC, in his/her official and individual capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  M. Hannah Lauck, District
Judge. (3:15-cv-00339-MHL-RCY)


Submitted:   February 7, 2017             Decided:   February 14, 2017


Before GREGORY, Chief Judge, and NIEMEYER and SHEDD, Circuit
Judges.


Dismissed by unpublished per curiam opinion.
Momolu V.S. Sirleaf, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Momolu V.S. Sirleaf seeks to appeal the district court’s

orders dismissing his civil action without prejudice and giving

him an opportunity to reinstate his action.                     This court may

exercise jurisdiction only over final orders of the district court,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                        The

orders that Sirleaf seeks to appeal are neither final orders nor

appealable interlocutory or collateral orders.                      See Goode v.

Central   Va.   Legal    Aid,    807 F.3d 619,   623    (4th    Cir.    2015).

Accordingly, we deny the pending motion and dismiss the appeal for

lack of jurisdiction.         We dispense with oral argument because the

facts   and   legal    contentions     are    adequately     presented       in   the

materials     before   this    court   and    argument      would   not     aid   the

decisional process.

                                                                          DISMISSED




                                        3